Appeals Dismissed and Memorandum Opinion filed June 7, 2022.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-22-00249-CR


                     FERRY SPENCER, Appellant

                                   V.

                   THE STATE OF TEXAS, Appellee

                                  and

                          NO. 14-22-00250-CR



                    FERRALL SPENCER, Appellant

                                   V.

                   THE STATE OF TEXAS, Appellee



                 On Appeal from the 179th District Court
                                    1
                                   Harris County, Texas
                         Trial Court Cause Nos. 1685560 & 1612374


                                   MEMORANDUM OPINION

        Appellant entered a guilty plea to assault of a family member and a guilty
plea to theft.1 See Tex. Penal Code §§ 22.01(b)(2); 31.03. In accordance with the
terms of two plea bargain agreements with the State, the trial court assessed
punishment at confinement for one year in Harris County Jail for each offense with
the sentences to run concurrently. We dismiss the appeals.

        In each case the trial court signed a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certifications are included in the records on appeal. See Tex. R. App. P. 25.2(d).
The records support the trial court’s certifications. See Dears v. State, 154 S.W.3d
610, 615 (Tex. Crim. App. 2005). On April 29, 2022, this court notified the parties
that the appeals would be dismissed for want of jurisdiction unless a party
demonstrated that the court has jurisdiction. No response has been received.

        Accordingly, we dismiss the appeals.

                                              PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.

Do Not Publish – Tex. R. App. P. 47.2(b)




        1
           The February 22, 2022 judgment and certification of defendant’s right of appeal in cause number 1685560
(appellate case number 14-22-00249-CR) identifies defendant/appellant as “Ferry Spencer.” The February 22, 2022
judgment and certification of defendant’s right of appeal in cause number 1612374 (appellate case number
14-22-00250-CR) identifies defendant/appellant as “Ferrall Spencer.” In his pro se notices of appeal,
defendant/appellant signs his name as “Ferrall Spencer.”

                                                        2